                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                         Southern Division

                                                         *
XUNXIAN LIU,                                             *
        Plaintiff,                                       *
v.                                                       *       Case No.: 8:18-cv-03674-PWG

THEODORE CHUANG,
                                                         *
        Defendant.
                                                         *
*       *          *         *       *      *       *        *      *      *       *       *      *      *
                                         MEMORANDUM OPINION

        Plaintiff Xunxian Liu has brought this case against U.S. District Court Judge Theodore

Chuang, asserting what appear to be two claims for defamation under Maryland law. Iam granting

the Government's motion to dismiss Judge Chuang and substitute the United States in his place as

the party defendant. I am further granting the Government's motion to dismiss this case for lack

of jurisdiction.       But even if jurisdiction were not lacking, Plaintiff's claims would still be barred

under the doctrine of judicial immunity.

                                         FACTUAL BACKGROUND

        This case marks a follow up to a previous lawsuit Plaintiff filed in this Court in May 2017.

See Liu v. Azar, 17-1398-TDC. The defendants in that action were Plaintiff's former supervisors

at the National Institutes of Health ("NIH").           See Liu v. Bushnell, No. TDC-17-1398, 2018 WL

3093974, at *8 (D. Md. June 22, 2018), a/I'd, Liu v. Azar, 742 F. App'x 748 (4th Cir. 2018). The

May 2017 complaint asserted claims of discrimination and retaliation under Title VII of the Civil




                                                         1
Rights Act of 1964; age discrimination        and retaliation   under the Age Discrimination      In

Employment Act ("ADEA"); and perjury under federal and state law. See id. at *1.

         Judge Chuang, the presiding judge in that case, granted the supervisors'        motion for

summary judgment and dismissed the case. See id. Within the court's 28-page memorandum

opinion, dated June 22, 2018, two sections are relevant for present purposes.     The first of these

addressed Plaintiff's discrimination claims under Title VII and the ADEA. The court, applying

the McDonnell Douglas burden-shifting framework, agreed with the defendants that Plaintiff's

discriminatory termination claim must fail because he could not establish that at the time of the

alleged adverse actions he was "performing at a level that met NIH's legitimate expectations."    ld.

at *8.   The court explained that the stated reason for Plaintiff's termination "was his inability to

satisfactorily complete any of the assignments" in his performance improvement plan, which

required him to conduct literature reviews and make data comparisons. ld. at *4, *9. Plaintiff, the

court's opinion stated, "could not have been meeting NIH's legitimate performance expectations"

in light of the evidence in the record showing that portions of the literature reviews he submitted

were plagiarized. ld. at *9.

         A separate section of the court's opinion, also relevant for present purposes, addressed

Plaintiff's motion urging Judge Chuang to issue an order requiring the Assistant United States

Attorney ("AU SA") representing the defendants to recuse herself from the case. See id. at *6.

That motion, the opinion explained, alleged the AUSA had a conflict of interest - not only because

of her employment with the U.S. Department of Justice, but because, according to Plaintiff, she

had personally investigated, then rejected, his requests to bring criminal perjury charges against

one of the former NIH supervisors and an NIH attorney. See Bushnell, 2018 WL 3093974, at *6.

In rejecting this argument, the judge wrote: "Dr. Liu's pure speculation that [the AUSA] was



                                                  2
involved in the investigation into his allegations of perjury is an insufficient basis to demand [the

AUSA's] removal." Id.

         Among Plaintiffs       responses to the court's   decision - responses that included an

unsuccessful appeal in the Fourth Circuit - this case against Judge Chuang was one. Plaintiff

brought the suit on October 22,2018,       in the Circuit Court for Montgomery County, Maryland.

ECF No. I. The U.S. Attorney for the District of Maryland, exercising his authority under 28

U.S.C.   S 2679(d),   promptly certified that Judge Chuang "was acting within the scope of his

employment as an employee of the United States at all times relevant to the allegations contained

in Plaintiffs   Complaint."    Certification, ECF NO.1, Ex. 9. The Government then removed the

case to this Court on November 30,2018.1

         Plaintiffs Complaint, filed without the assistance of counsel, asserts what appear to be two

claims of defamation.         See Compl. ~~ 8, 11, ECF No. I-I.      Count I references "Maryland

defamation law" and states: "Chuang makes false statements in his opinion that is published on

electronic media." Id. ~~ 1, 8. Count II, styled as a claim for "defamation per se," states: "Those

false statements/points put Liu's in ridicule status and damage Liu's reputation and professional

standings." Id. ~~ 8, 11.

         Counts I and II overlap, in that both take issue with two statements included in Judge

Chuang's June 22, 2018 memorandum opinion.             The first of the challenged statements can be

found in the section of the opinion denying the motion for an order requiring the AUSA to recuse

herself from the case because of a purported conflict of interest. Specifically, Plaintiff faults the

court for characterizing the conflict-of-interest theory as "pure speculation."     Compl. ~ 2. He



IThe Notice of Removal noted that the Government had not been served with process and that the
U.S. Attorney's Office had received a copy of the summons and complaint on November 5,2018.
Notice of Removal ~ 3, ECF NO.1.

                                                   3
accuses Judge Chuang of ignoring evidence that the AUSA had, indeed, investigated the perjury

allegations. See id.

           Plaintiff next challenges the portion of the court's opinion addressing his discrimination

claims.    In particular, he alleges: "Chuang ignores the apparent difference between reading

comprehension of literature (superior understanding of the pain research area) that is required in

Liu's Employee Performance Plan (Exhibit D) and writing reviews that is one of the assignments

in the Performance Improvement Plan (PIP) (Exhibit E)." Id. ~ 5.

          The Government has since moved to substitute itself as the defendant in place of Judge

Chuang. ECF No. 22. It also moved to dismiss the Complaint, raising a mix of jurisdictional and

merits challenges.     Mot. to Dismiss I, ECF No. 23. As to jurisdiction, the motion argues, first,

that the United States enjoys sovereign immunity to tort claims for defamation and, second, that

Plaintiff failed to exhaust his administrative remedies before filing suit. See id. The motion then

argues that the Complaint fails to state a claim upon which relief could be granted because Judge

Chuang enjoys absolute judicial immunity from suit. See id. Finally, it contends a dismissal is

warranted because Plaintiff did not properly serve the United States with process. See id.

          Plaintiff has opposed the Government's motion. Opp'n, ECF No. 25. A hearing is not

necessary. See Loc. R. 105.6.

                                     STANDARD OF REVIEW

          The Government seeks a dismissal under either Rule 12(b)(1) or 12(b)(6) of the Federal

Rules of Civil Procedure.        A 12(b)(1) motion challenges the district court's subject matter

jurisdiction, asserting, in effect, that the plaintifflacks any "right to be in the district court at all."

Holloway v. Pagan River Dockside Seafood, Inc., 669 F.3d 448,452 (4th Cir. 2012). The burden

of establishing the court's subject matter jurisdiction rests with the plaintiff. Evans v. B.F. Perkins



                                                     4
CO., 166 F.3d 642, 647 (4th Cir. 1999). The district court should grant the l2(b)(l) motion "only

if the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter of law." Ba(four Beatty Infrastructure, Inc. v. Mayor & City Council of Balt., 855 F.3d

247,251 (4th Cir. 2017) (quoting Evans, 166 F.3d at 647).

        A l2(b)(6) motion, by contrast, "tests the sufficiency" of the plaintiffs complaint.     Vance

v. CHF Int 'I, 914 F. Supp. 2d 669, 677 (D. Md. 2012). Under Rule 8(a)(2), the complaint must

contain "a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Beyond that, the Supreme Court has held that claims for relief must be

"plausible," specifying that "[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 663.

                                          Motion to Substitute

        I begin with the Government's motion to substitute itself in Judge Chuang's place as the

defendant in this case. The Federal Tort Claims Act ("FTCA") provides that:

                 Upon certification by the Attorney General that the defendant
                 employee was acting within the scope of his office or employment
                 at the time of the incident out of which the claim arose, any civil
                 action or proceeding commenced upon such claim in a State court
                 shall [upon removal] ... be deemed to be an action or proceeding
                 brought against the United States under the provisions of this title
                 and all references thereto, and the United States shall be substituted
                 as the party defendant.

28 U .S.C.   S 2679(d)(2).   The Attorney General has delegated his authority under this statute to the

U.S. Attorney for the district where the civil action is brought. See 28 C.F.R.     S   15.4.

        Here, the U.S. Attorney for the District of Maryland has certified that "on the basis of

information     now available to me with respect to the allegations           contained in Plaintiffs


                                                    5
Complaint," Judge Chuang "was acting within the scope of his employment as an employee of the

United States at all times relevant to the allegations contained in Plaintiffs          Complaint."

Certification. This certification stands as "prima facie proof' that Judge Chuang was acting within

the scope of his employment at the time of the alleged torts. See Hoffman v. United States, Nos.

98-1128, 98-1129, 1999 WL 417830, at *2 (4th Cir. June 23, 1999) (per curiam). To overcome

this presumption, Plaintiff "must prove by a preponderance of the evidence" that Judge Chuang's

actions "were beyond the scope" of his employment.       ld.; see Curtis v. Pracht, 202 F. Supp. 2d

406,417 (D. Md. 2002).

        Plaintiff calls the substitution   motion "inappropriate,    unprecedented,    unlawful   and

unconstitutional."   Opp'n 4. He argues, first, that Judge Chuang "did not act like a judge in the

case." Jd. He further argues that the decision to publish the memorandum opinion violated his

constitutional right to privacy and violated Maryland defamation law. ld. at 3.

        These allegations do not take Judge Chuang's statements outside of the realm of his official

duties as a federal district court judge. See See Maron v. United States, 126 F.3d 317, 324 (4th

Cir. 1997) (citing Sawyer v. Humphries, 587 A.2d 467 (Md. 1991». The simple fact here is that

the challenged statements are part of a memorandum opinion Judge Chuang issued resolving legal

issues bearing on a motion for summary judgment and the Plaintiffs        own motion for recusal of

defense counsel. It should be evident, even to a self-represented litigant, that a federal judge is

dutybound not only to rule on the motions before him, but to explain the basis for his rulings.

Plaintiff, in any event, has not presented any reason to view Judge Chuang's opinion as somehow

extrajudicial.   Accordingly, there can be no doubt that the Complaint in this case is "an action

against the United States." For this reason, I grant the motion to substitute the United States as the




                                                  6
party defendant. See Maron, 126 F.3d at 321; Johnson v. United States, No. GJH-16-3341, 2017

WL 1483394, at *2 (D. Md. Apr. 21, 2017).

                                        Motion to Dismiss

         The Government's motion to dismiss begins by challenging this Court's subject matter

jurisdiction over Plaintiff's Complaint. This is a threshold issue, so my analysis will start there.

See Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir. 1999).

         The Government contends that this Court lacks subject matter jurisdiction over this case

because the United States is protected by sovereign immunity.            Mot. to Dismiss 2.      The

Government "is entitled to sovereign immunity unless Congress waives that immunity and

authorizes consent to suit." Global Mail Ltd. v. U.S Postal Serv., 142 F.3d 208, 210 (4th Cir.

1998). One such statutory waiver, relevant here, can be found in the Federal Tort Claims Act

("FTCA"). This statute, though, waives the United States's sovereign immunity only "for certain

torts committed by federal employees." Kerns v. United States, 585 F.3d 187, 194 (4th Cir. 2009)

(quoting FDIC v. Meyer, 510 U.S. 471, 475 (1994)).         It does not waive immunity for claims

"arising out of," among other torts, "libel, slander, misrepresentation,    [or] deceit."   28 U.S.C.

9 2680(h);   Press v. United States, No. JKB-17-1667, 2018 WL 1211537, at *3 (D. Md. Mar. 8,

2018).    Courts have inferred that defamation claims, "representing elements of both libel and

slander," are likewise barred. Young v. United States, No. RDB 08-3349, 2009 WL 2170068, at

*5 (D. Md. July 20,2009) (citing Talbert v. United States, 932 F.2d 1064, 1066 (4th Cir. 1991));

see Johnson, 2017 WL 1483394, at *2.           I conclude, accordingly, that sovereign immunity

precludes this court from hearing Plaintiff's defamation claims.

         I note, though, that even if this Court did have jurisdiction     over Plaintiff's case, the

defamation claims would be barred, in any event, under the doctrine of judicial immunity.         See



                                                  7
Bush v. Blake, No. JFM-11-141 0,2011                WL 2311835,           at *2 (D. Md. June 9, 2011).        This doctrine

"shields judges from liability for damages for 'acts committed                       within their judicial jurisdiction.'''

Dixon v. Cole, No. TDC-16-3922,               2018 WL 922355, at *2 (D. Md. Feb. 15,2018)                   (quoting Imbler

v. Patchman, 424 U.S. 409, 418 (1976)).                This defense remains available              even where the United

States has substituted          itself as the party defendant,            provided     it "otherwise     would   have been

available to the employee         of the United States whose act or omission gave rise to the claim."                   Bush,

2011 WL 2311835,          at *2 (quoting 28 U.S.C.          S 2674).
          The Supreme Court has explained              that judicial      immunity     "is overcome      in only two sets of

circumstances."        Mireles v. Waco, 502 U.S. 9,11-12 (1991). First, the Court noted, "ajudge                         is not

immune         from liability   for nonjudicial       actions,       i.e., actions   not taken    in the judge's      judicial

capacity."       Id. In determining        whether an act is "judicial,"         a court may consider "(1) 'the nature

of the act itself,'     specifically,   'whether     it is a function       normally    performed      by a judge,'   and (2)

'the expectations       of the parties,'     as reflected   in 'whether       they dealt with the judge in his judicial

capacity.'''      King v. Nalley, No. TDC-17-628,            2017 WL 4221062,              at *3 (D. Md. Sept. 21, 2017)

(quoting Stump v. Sparkman, 435 U.S. 349, 362 (1978)), aff'd, 737 F. App'x                             163 (4th Cir. 2018).

Here, Plaintiff brought an employment                discrimination         case, the defendants       moved for summary

judgment       on his claims, and Plaintiff opposed this motion.                It does not require Napoleonic         insight

to appreciate       that Judge Chuang         was obligated          by virtue of his office to rule on the motion,

inasmuch        as the essence of a motion filed in a court proceeding                 is a request for the court to issue

an order.       Fed. R. Civ. P. 7(b)(1), 56(a).       In fulfilling this duty to make a ruling on the motion, he

also was obligated to explain the reason for his decision,                    Fed. R. Civ. P. 56(a) ("The court should

state on the record the reasons             for granting    or denying        the motion     [for summary judgment]."),




                                                                 8
which is precisely what Judge Chuang did. It would be hard to conceive of a function more

quintessentially "judicial" than that.

        The second exception to the doctrine of judicial immunity applies to acts that, "though

judicial in nature, [are] taken in complete absence of all jurisdiction."    Mireles, 502 U.S. at 12.

This is not to say that judicial immunity falls by the wayside merely because the judge may have

acted in excess of legal authority; on the contrary, judicial immunity "extends even to judicial

action taken erroneously [or] maliciously."    King, 2017 WL 4221062, at *3; see also Jackson v.

Houck, 181 F. App'x 372, 373 (4th Cir. 2006) (per curiam). The question, rather, "depends on

whether 'jurisdiction over the subject matter of the action is invested by law in the judge,'" Darling

v. Falls, 236 F. Supp. 3d 914, 927 (M.D.N.C. 2017) (quoting Bradley v. Fisher, 80 U.S. 335, 352

(1871)), and as to this, "the scope of the judge's jurisdiction must be construed broadly," id.

(quoting Stump, 435 U.S. at 11).

         Plaintiff has not argued that the district court lacked jurisdiction over his employment

discrimination case.    Indeed, it would be peculiar if he had, seeing as the raison d'etre of the

challenged memorandum opinion was to address the legal sufficiency of the claims Plaintiff

himself had presented to the court (to say nothing of the recusal motion, also submitted by

Plaintiff).

         Ultimately, whether it is for jurisdictional reasons or on the merits, the result is the same:

Plaintiffs defamation claims cannot proceed in this Court. The Government's motion to dismiss

is hereby granted.

                                               ORDER

         Accordingly, it is this _ day of              , 2019, by the United States District Court for

the District of Maryland, hereby ORDERED that:



                                                   9
       1.    The Government's Motion to Substitute (ECF No. 22) IS GRANTED;

      2.     The Clerk of Court shall substitute the United States of America for Defendant

Theodore Chuang and amend the docket accordingly;

       3.    The Government's    Motion to Dismiss Plaintiffs   Complaint (ECF No. 23) IS

GRANTED; and

      4.      The Clerk shall CLOSE this case.




                                                        Paul W. Grimm
                                                        United States District Judge




                                             10
